This court has considered this case, sitting en banc, giving careful attention to the points presented and apparent on the record. As appears from the agreed statement of facts upon which the case was tried in the lower court, the sole, decisive issue, involved is the constitutionality, vel non, of the act of the Legislature of Alabama approved September 7, 1927 (Gen. Acts Ala. 1927, p. 669). We are of the opinion that said act is not subject to any of the grounds of unconstitutionality urged against it, and is, in all respects, a valid expression of the legislative will, as contained therein.
The judgment is affirmed.
Affirmed.